FILED
                              NOT FOR PUBLICATION                           NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EDMUNDO ZUNIGA-ALDAMA,                            No. 10-72267

               Petitioner,                        Agency No. A073-320-297

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Edmundo Zuniga-Aldama, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law, Vilchez v. Holder, 683 F.3d 1195, 1198 (9th Cir. 2012), and we

dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Zuniga-Aldama failed to demonstrate exceptional and extremely unusual hardship

to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th

Cir. 2005).

      Zuniga-Aldama has failed to establish any legal error in the IJ’s

consideration of the evaluation from his medical expert.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                10-72267